                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 EURAL SCURLARK,

      Plaintiff,
                                                     Case No.: 5:20-cv-01242-JKP-HJB
 v.

 QUALITY ASSET RECOVERY, LLC,

      Defendant.

                            SCHEDULING RECOMMENDATIONS

          Pursuant to Federal Rule of Civil Procedure 16, the parties submit the following

 proposed scheduling recommendations:

         1. Initial Disclosures: Unless exempted from initial disclosures through Federal Rule of

Civil Procedure 26(a)(1)(B), all parties that have appeared in this action shall make their required

Rule 26(a)(1) disclosures on or before February 24, 2021. To the extent a defendant knows the

identity of a responsible third party contemplated by Texas Civil Practices & Remedies Code

33.004, such identity is subject to disclosure under Rule 26(a)(1)(A)(i).

         2. Alternative Dispute Resolution (“ADR”): The parties shall file a report on alternative

dispute resolution in compliance with Local Rule CV-88 on or before May 11, 2021.

         3. Offer of Settlement: Parties asserting claims for relief shall submit a written offer of

settlement to opposing parties on or before May 11, 2021, and each opposing party shall respond,

in writing on or before May 25, 2021. All offers of settlement are to be private, not filed. The

parties are ordered to retain the written offers of settlement and response as the Court will use these

in assessing attorney’s fees and costs at the conclusion of the proceedings. If a settlement is

reached, the parties should immediately notify the Court, so the case may be closed.



Scheduling Recommendations                                                                 Page 1 of 3
          4. Amend/Supplement Pleadings, Joinder of Parties: On or before June 10, 2021, the

parties shall file any motion seeking leave to amend or join parties.

          5. Designation of Experts: Parties asserting claims for relief shall file their designation of

testifying experts and serve on all parties, but not file the materials required by Federal Rule of

Civil Procedure 26(a)(2)(B) on or before May 11, 2021.

          6. Designation of Experts (Continued): Parties resisting claims for relief shall file their

designation of testifying experts and serve on all parties, but not file the materials required by

Federal Rule of Civil Procedure 26(a)(2)(B) on or before June 25, 2021.

          7. Rebuttal of Experts: Parties shall file all designations of rebuttal experts and serve on all

parties, the material required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal

experts, to the extent not already served, within 14 days of receipt of the report of the opposing

expert.

          8. Discovery Deadline: Parties shall initiate all discovery procedures in time to complete

discovery on or before August 9, 2021.

          9. Settlement Negotiations Status Report: Counsel shall confer and file a joint report setting

forth the status of settlement negotiations on or before August 23, 2021.

          10. Dispositive Motions Deadline: All dispositive motions must be filed by September 8,

2021. Dispositive motions, and responses to dispositive motions, must be limited to 20 pages in

length which is the standard page limit for this Court. (See WDTX, SA Div., Local Rule CV-7(h).)

          11. Pretrial Conference and Trial: The District Court will set dates for trial and the final

pretrial conference after receiving and reviewing filed dispositive motions or after the deadline for

such motions passes without a pertinent filing. At that time, it will likewise set appropriate

deadlines for trial and pretrial conference matters.



Scheduling Recommendations                                                                   Page 2 of 3
 Dated: February 5, 2021                      Respectfully submitted,

 /s/ Mohammed O. Badwan                       /s/ Jason R. Jobe
 Mohammed O. Badwan, Esq.                     Jason R. Jobe
 SULAIMAN LAW GROUP, LTD.                     State Bar No. 24043743
 2500 South Highland Avenue                   THOMPSON, COE, COUSINS & IRONS,
 Suite 200                                    L.L.P.
 Lombard, Illinois 60148                      Email: jjobe@thompsoncoe.com
 +1 630-575-8180                              Plaza of the Americas
 mbadwan@sulaimanlaw.com                      700 N. Pearl Street, 25th Floor
 Attorney for Plaintiff                       Dallas, Texas 75201-2832
                                              Telephone: (214) 871-8200
                                              Telecopy: (214) 871-8209
                                              Attorney for Defendant


                              CERTIFICATE OF SERVICE

        I, Mohammed O. Badwan, an attorney, certify that on February 5, 2021, the foregoing
document was filed electronically using the Court’s CM/ECF system, which will accomplish
service on all counsel of record.


                                                 /s/ Mohammed O. Badwan




Scheduling Recommendations                                                      Page 3 of 3
